EXHIBIT 10.13

  

EXECUTION COPY

 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 15th day of January, 2013, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, a federal savings
bank, not in its individual capacity but solely as trustee (in such capacity,
the “Trustee” or the “Assignee”) under a Pooling and Servicing Agreement dated
as of January 1, 2013 (the “Pooling and Servicing Agreement”), and PrimeLending,
a PlainsCapital Company, a Texas corporation (“PrimeLending”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Attachment 1A Mortgage Loans”) listed on
Attachment 1A annexed hereto (the “Attachment 1A Mortgage Loan Schedule”) are
subject to the terms of the Flow Mortgage Loan Purchase and Sale Agreement dated
as of January 30, 2011, between Assignor and PrimeLending (the “Sale
Agreement”), as modified or supplemented by this Agreement. In consideration of
the mutual promises contained herein, the parties hereto further agree that the
mortgage loans (the “Attachment 1B Mortgage Loans” and, together with the
Attachment 1A Mortgage Loans, the “Mortgage Loans”) listed on Attachment 1B
annexed hereto (the “Attachment 1B Mortgage Loan Schedule” and, together with
the Attachment 1A Mortgage Loan Schedule, the “Mortgage Loan Schedule”) are
subject to the terms of the Mortgage Loan Purchase Agreement dated as of
November 16, 2011, between Barclays Bank PLC and PrimeLending, as modified by
the Assignment, Assumption and Recognition Agreement, dated as of January 15,
2013, (the “Barclays AAR”), among Barclays Bank PLC, Redwood Residential
Acquisition Corporation and PrimeLending (together, the “Purchase Agreement”)
and as further modified or supplemented by this Agreement. Unless otherwise
specified herein, capitalized terms used herein but not defined shall have the
meanings ascribed to them in the Sale Agreement or the Purchase Agreement, as
applicable. Assignor will sell the Mortgage Loans to Depositor pursuant to a
Mortgage Loan Purchase and Sale Agreement dated the date hereof, and Depositor
will sell the Mortgage Loans to Assignee pursuant to the Pooling and Servicing
Agreement.

 

Assignment

 

1.          Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by PrimeLending pursuant to the Sale Agreement to the extent
relating to the Attachment 1A Mortgage Loans, and Depositor hereby accepts such
assignment from Assignor.

 

2.          Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by PrimeLending pursuant to the Purchase Agreement to the extent
relating to the Attachment 1B Mortgage Loans, and Depositor hereby accepts such
assignment from Assignor.

 

 

 

 

3.          Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by PrimeLending pursuant to the Sale Agreement to the extent
relating to the Attachment 1A Mortgage Loans, Depositor is released from all
obligations under the Sale Agreement, and Assignee hereby accepts such
assignment from Depositor.

 

4.          Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by PrimeLending pursuant to the Purchase Agreement to the extent
relating to the Attachment 1B Mortgage Loans, Depositor is released from all
obligations under the Purchase Agreement, and Assignee hereby accepts such
assignment from Depositor.

 

5.          PrimeLending hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

6.          Assignor warrants and represents to, and covenants with, Depositor,
Assignee and PrimeLending as of the date hereof that:

 

(a)          Attached hereto as Attachment 2A is a true and accurate copy of the
Sale Agreement, and as Attachment 2B is a true and accurate copy of the Purchase
Agreement, each of which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)          Assignor is the lawful owner of its interests and rights under the
Sale Agreement to the extent of the Attachment 1A Mortgage Loans and under the
Purchase Agreement to the extent of the Attachment 1B Mortgage Loans, free and
clear from any and all claims and encumbrances whatsoever, and upon the transfer
of the representations and warranties to Assignee as contemplated herein,
Assignee shall have good title to such representations and warranties under the
Sale Agreement to the extent of the Attachment 1A Mortgage Loans and under the
Purchase Agreement to the extent of the Attachment 1B Mortgage Loans, free and
clear of all liens, claims and encumbrances;

 

(c)          There are no offsets, counterclaims or other defenses available to
PrimeLending with respect to either the Sale Agreement or the Purchase
Agreement;

 

(d)          Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under each of the
Sale Agreement and the Purchase Agreement;

 

2

 

 

(e)          Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by Assignee, will constitute the valid and legally binding
obligation of Assignor enforceable against Assignor in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

7.          Depositor warrants and represents to, and covenants with, Assignor,
Assignee and PrimeLending that as of the date hereof:

 

(a)          Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

(b)          Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

3

 

 

(c)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

8.          Assignee warrants and represents to, and covenants with, Assignor,
Depositor and PrimeLending that as of the date hereof:

 

(a)          Assignee is a federal savings bank duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization; and

 

(b)          Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling and Servicing Agreement. The execution, delivery
and performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

9.          PrimeLending warrants and represents to, and covenants with,
Assignor, Depositor and Assignee as of the date hereof that:

 

(a)          Attached hereto as Attachment 2A is a true and accurate copy of the
Sale Agreement, and as Attachment 2B is a true and accurate copy of the Purchase
Agreement, each of which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)          PrimeLending is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has all
requisite power and authority to perform its obligations under each of the Sale
Agreement and the Purchase Agreement;

 

4

 

 

(c)          PrimeLending has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of PrimeLending’s business and will
not conflict with, or result in a breach of, any of the terms, conditions or
provisions of PrimeLending’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which PrimeLending is now a party or by
which it is bound, or result in the violation of any law, rule, regulation,
order, judgment or decree to which PrimeLending or its property is subject. The
execution, delivery and performance by PrimeLending of this Agreement and the
consummation by it of the transactions contemplated hereby, have been duly
authorized by all necessary corporate action on part of PrimeLending. This
Agreement has been duly executed and delivered by PrimeLending and, upon the due
authorization, execution and delivery by Assignor, Assignee and the Depositor,
will constitute the valid and legally binding obligation of PrimeLending
enforceable against PrimeLending in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and

 

(d)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by PrimeLending in connection with the execution, delivery or
performance by PrimeLending of this Agreement, or the consummation by it of the
transactions contemplated hereby.

 

Restated PrimeLending Representations and Warranties

 

10.         Pursuant to Section 32(d) of the Sale Agreement, PrimeLending hereby
restates to Depositor and Assignee (a) the representations and warranties set
forth in Subsection 7.01 of the Sale Agreement with respect to each Attachment
1A Mortgage Loan as of the related Closing Date and (b) the representations and
warranties set forth in Subsection 7.02 of the Sale Agreement as of the date
hereof, with respect to the Attachment 1A Mortgage Loans, in each case as if
such representations and warranties were set forth herein in full. Pursuant to
Section 12.01 of the Purchase Agreement, PrimeLending hereby restates to
Depositor and Assignee (y) the representations and warranties set forth in
Section 8.02 of the Purchase Agreement with respect to each Attachment 1B
Mortgage Loan as of the related Closing Date and (z) the representations and
warranties set forth in Section 8.01 of the Purchase Agreement as of the date
hereof, with respect to each Attachment 1B Mortgage Loan, in each case as if
such representations and warranties were set forth herein in full.

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the Sale
Agreement, including, without limitation, the right to compel PrimeLending to
repurchase Attachment 1A Mortgage Loans pursuant to Subsection 7.03 of the Sale
Agreement, subject to the provisions of Section 12. In the event of a breach of
any representations and warranties referred to in clauses (y) or (z) above as of
the related Closing Date or the date hereof, as the case may be, Assignee shall
be entitled to all the remedies under the Purchase Agreement, including, without
limitation, the right to compel PrimeLending to repurchase Attachment 1B
Mortgage Loans pursuant to Section 8.03 of the Purchase Agreement, subject to
the provisions of Section 12.

 

5

 

 

Recognition of Assignee

 

11.         From and after the date hereof, subject to Section 12 below,
PrimeLending shall recognize Assignee as owner of the Mortgage Loans and will
perform its obligations hereunder for the benefit of the Assignee in accordance
with the Sale Agreement and the Purchase Agreement, each as modified hereby or
as may be amended from time to time, as if Assignee and PrimeLending had entered
into a separate purchase agreement in the form of the Sale Agreement for the
purchase of the Attachment 1A Mortgage Loans and in the form of the Purchase
Agreement for the purchase of the Attachment 1B Mortgage Loans, the terms of
which are incorporated herein by reference, as amended by this Agreement.

 

Enforcement of Rights

 

12.         (a)          Controlling Holder Rights. PrimeLending agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will exercise all of Assignee's rights as Purchaser under the following
sections of the Sale Agreement and the Purchase Agreement:

 

Sale Agreement:

 

Section or Subsection   Matter       7.03, other than 7.03(c)   Repurchase;
Substitution

 

Purchase Agreement

 

Section or Subsection   Matter       8.03   Remedies for Beach of
Representations and Warranties

 

(b)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 12(a) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

13.         The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

6

 

 

(a)            Definitions.

 

(i)          The definitions of “Business Day” and “Repurchase Price” set forth
in Section 1 of each of the Sale Agreement and the Purchase Agreement shall be
deleted and replaced in their entirety as follows:

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Minnesota, Missouri,
New York or Texas, (iii) a day on which banks in the states of California,
Delaware, Maryland, Minnesota, Missouri, New York or Texas, are authorized or
obligated by law or executive order to be closed or (iv) a day on which the New
York Stock Exchange or the Federal Reserve Bank of New York is closed.

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held for future distribution in
connection with such Mortgage Loan.

 

(b)         The following sentence shall be added as the new third sentence of
Subsection 7.03(a) of the Purchase Agreement and as the new penultimate sentence
of the first paragraph of Section 8.03 in the Purchase Agreement:

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c)          The rights under the Sale Agreement and the Purchase Agreement
assigned to the Depositor and the Assignee pursuant to this Agreement shall be
under the Sale Agreement and the Purchase Agreement as amended by this
Agreement.

 

Miscellaneous

 

14.         All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

7

 

 

(a)In the case of PrimeLending,

 

PrimeLending, a PlainsCapital Company

18111 Preston Road, Suite 900

Dallas, Texas 75252

Attention: Mr. Scott Eggen, SVP

Phone: 972-248-7866

 

with a copy to the

 

General Counsel at the same address

Fax: 877-258-9501

Email: cbuhr@primelending.com

 

(b)In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust - Sequoia Mortgage Trust 2013-1

 

(c)In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2013-1

 

8

 

 

(f)In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

15.          This Agreement shall be construed in accordance with the laws of
the State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

16.         No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

17.         This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or PrimeLending may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
PrimeLending, respectively, hereunder.

 

18.         This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by PrimeLending
pursuant to each of the Sale Agreement to the extent of the Attachment 1A
Mortgage Loans and the Purchase Agreement to the extent of the Attachment 1B
Mortgage Loans by Assignor to Depositor and by Depositor to Assignee, and the
termination of each of the Sale Agreement and the Purchase Agreement.

 

19.         This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

20.        The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. PrimeLending hereby consents to such
exercise and enforcement.

 

9

 

 

21.         It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Christiana Trust, a division of Wilmington Savings
Fund Society, FSB (“Christiana Trust”) not in its individual capacity but solely
as Trustee on behalf of the trust created by the Pooling and Servicing Agreement
referred to herein (the “Trust”) in the exercise of the powers and authority
conferred upon and vested in it, and as directed in the Pooling and Servicing
Agreement, (ii) each of the undertakings and agreements herein made on behalf of
the Trust is made and intended not as a personal undertaking or agreement of or
by Christiana Trust but is made and intended for purposes of binding only the
Trust, (iii) nothing herein contained shall be construed as creating any
liability on the part of Christiana Trust, individually or personally, to
perform any covenant either express or implied in this Agreement, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall Christiana Trust in its individual capacity or in its
capacity as Trustee be personally liable for the payment of any indebtedness,
amounts or expenses owed by the Assignor under either the Sale Agreement or the
Purchase Agreement, as modified or supplemented by this Agreement (such
indebtedness, expenses and other amounts being payable solely from and to the
extent of funds of the Trust) or be personally liable for the breach or failure
of any obligation, representation, warranty or covenant made under this
Agreement or any other related documents.

 

22.         Master Servicer. PrimeLending hereby acknowledges that the Assignee
has appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of PrimeLending
hereunder and under the Sale Agreement and the Purchase Agreement and the right
to exercise the remedies of the Purchaser hereunder and under the Sale Agreement
and the Purchase Agreement.

 

PrimeLending shall make all remittances due by it to the Purchaser with respect
to the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #39107500, Sequoia Mortgage Trust 2013-1 Distribution Account

 

10

 

 

23.         PrimeLending acknowledges that the custodian will be Wells Fargo
Bank, N.A. acting pursuant to the Custodial Agreement. Notwithstanding Section
10 of the Sale Agreement, PrimeLending shall pay shipping expenses for any
Mortgage Loan Documents if there has been a breach of any representation or
warranty made with respect to the related Mortgage Loan in Subsection 7.01 of
the Purchase Agreement.

 

24.         Rule 17g-5 Compliance. PrimeLending hereby agrees that it shall
provide information with respect to the Mortgage Loans or the origination
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2013-1” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
PrimeLending in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider. PrimeLending shall have no liability for
(i) the Rule 17g-5 Information Provider’s failure to post information provided
by it in accordance with the terms of this Agreement or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information Provider. None
of the foregoing restrictions in this Section 24 prohibit or restrict oral or
written communications, or providing information, between PrimeLending, on the
one hand, and any Rating Agency or NRSRO, on the other hand, with regard to (i)
such Rating Agency’s or NRSRO’s review of the ratings it assigns to PrimeLending
or (ii) such Rating Agency’s or NRSRO’s evaluation of PrimeLending’s operations
in general; provided, however, that PrimeLending shall not provide any
information relating to the Mortgage Loans to such Rating Agency or NRSRO in
connection with such review and evaluation by such Rating Agency or NRSRO
unless: (x) borrower, property or deal specific identifiers are redacted; or (y)
such information has already been provided to the Rule 17g-5 Information
Provider.

  

11

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

  REDWOOD RESIDENTIAL ACQUISITION CORPORATION   Assignor         By: /s/ John
Isbrandtsen   Name: John Isbrandtsen   Title: Authorized Officer

 

  SEQUOIA RESIDENTIAL FUNDING, INC.   Depositor         By: /s/ John Isbrandtsen
  Name: John Isbrandtsen   Title: Authorized Officer

 

  Christiana Trust, a division of Wilmington Savings Fund Society, FSB,   not in
its individual capacity but solely as Trustee,   Assignee         By: /s/
Jeffrey R. Everhart   Name: Jeffrey R. Everhart   Title: AVP

 

  PRIMELENDING, A PLAINSCAPITAL COMPANY         By: /s/ Scott Eggen   Name:
Scott Eggen   Title: EVP Capital Markets

 

Accepted and agreed to by:       WELLS FARGO BANK, N.A.   Master Servicer      
  By: /s/ Graham M. Oglesby   Name: Graham M. Oglesby   Title: VP  

 

Signature Page – Assignment of Representations and Warranties – PrimeLending
(SEMT 2013-1)

   

12

 

 

ATTACHMENT 1A

 

MORTGAGE LOAN SCHEDULE

   

13

 

 

 



  1 2 3 4 5 6 7 8 9   Primary Servicer Servicing Fee % Servicing Fee—Flatdollar
Servicing Advance Methodology Originator Loan Group Loan Number Amortization
Type Lien Position 1 1000383 0.002500     1000536 Group 1 2333600245 1 1 2
1000383 0.002500     1000536 Group 1 20031100152 1 1 3 1000383 0.002500    
1000536 Group 1 20401100023 1 1 4 1000383 0.002500     1000536 Group 2
20011101400 1 1 5 1000383 0.002500     1000536 Group 2 2036608541 1 1 6 1000383
0.002500     1000536 Group 2 2117602961 1 1 7 1000383 0.002500     1000536 Group
2 2044602609 1 1 8 1000383 0.002500     1000536 Group 1 1050004428 2 1 9 1000383
0.002500     1000536 Group 2 36441100227 1 1 10 1000383 0.002500     1000536
Group 1 20171100795 1 1 11 1000383 0.002500     1000536 Group 1 30521100720 1 1
12 1000383 0.002500     1000536 Group 1 1050002660 2 1 13 1000383 0.002500    
1000536 Group 1 1050005252 2 1 14 1000383 0.002500     1000536 Group 1
1050004724 2 1 15 1000383 0.002500     1000536 Group 1 1050005056 2 1 16 1000383
0.002500     1000536 Group 1 1050004442 2 1 17 1000383 0.002500     1000536
Group 1 1050003333 2 1 18 1000383 0.002500     1000536 Group 2 2107600896 1 1 19
1000383 0.002500     1000536 Group 1 1050002029 2 1 20 1000383 0.002500    
1000536 Group 1 1050004173 2 1 21 1000383 0.002500     1000536 Group 2
20011101440 1 1 22 1000383 0.002500     1000536 Group 2 23071100291 1 1 23
1000383 0.002500     1000536 Group 2 21511100266 1 1 24 1000383 0.002500    
1000536 Group 2 23071100004 1 1 25 1000383 0.002500     1000536 Group 2
3650603304 1 1 26 1000383 0.002500     1000536 Group 2 20731100579 1 1 27
1000383 0.002500     1000536 Group 1 20361100215 2 1 28 1000383 0.002500    
1000536 Group 1 20731100149 2 1 29 1000383 0.002500     1000536 Group 1
3726600901 2 1 30 1000383 0.002500     1000536 Group 1 20631101530 2 1

 



  10 11 12 13 14 15 16   HELOC Indicator Loan Purpose Cash Out Amount Total
Origination and Discount Points Covered/High Cost Loan Indicator Relocation Loan
Indicator Broker Indicator 1 0 6           2 0 7           3 0 9           4 0 9
          5 0 7           6 0 7           7 0 7           8 0 7           9 0 7
          10 0 9           11 0 9           12 0 7           13 0 7           14
0 7           15 0 7           16 0 7           17 0 7           18 0 7        
  19 0 9           20 0 7           21 0 7           22 0 7           23 0 9    
      24 0 9           25 0 7           26 0 9           27 0 9           28 0 9
          29 0 9           30 0 7          



 



  17 18 19 20 21 22 23 24   Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien 1 1 4 0       0.00   2 1 0 0       0.00   3 1 4 0       0.00  
4 1 0 0       0.00   5 1 4 0       0.00   6 1 0 0       0.00   7 1 4 0      
0.00   8 1 0 0       0.00   9 1 4 0       0.00   10 1 0 0       0.00   11 1 0 0
      0.00   12 1 4 0       0.00   13 1 4 0       0.00   14 1 4 0       0.00  
15 1 0 0       0.00   16 1 4 0       0.00   17 1 0 0       0.00   18 1 4 0      
0.00   19 1 0 0       0.00   20 1 0 0       0.00   21 1 0 0       0.00   22 1 0
0       0.00   23 1 0 0       0.00   24 1 0 0       0.00   25 1 4 0       0.00  
26 1 4 0       0.00   27 1 4 0       250000.00   28 1 0 0       0.00   29 1 0 0
      0.00   30 1 0 0       0.00  



 



  25 26 27 28 29 30 31 32   Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan Interest Type
Indicator Original Interest
Only Term 1 20120927 479200.00 0.033750 180 180 20121101 1 0 2 20121016
500000.00 0.035000 180 180 20121201 1 0 3 20120906 534500.00 0.036250 180 180
20121101 1 0 4 20121012 562050.00 0.040000 360 360 20121201 1 0 5 20121015
562500.00 0.041250 360 360 20121201 1 0 6 20121012 562500.00 0.042500 360 360
20121201 1 0 7 20121011 580000.00 0.038750 360 360 20121201 1 0 8 20120608
595000.00 0.041250 360 360 20120801 1 0 9 20121015 636000.00 0.043750 360 360
20121201 1 0 10 20120904 650000.00 0.033750 180 180 20121101 1 0 11 20120917
672400.00 0.036250 180 180 20121101 1 0 12 20120423 675000.00 0.035000 360 360
20120601 1 0 13 20120703 750000.00 0.041250 360 360 20120801 1 0 14 20120608
754000.00 0.035000 360 360 20120801 1 0 15 20120703 755300.00 0.036250 360 360
20120901 1 0 16 20120530 772100.00 0.037500 360 360 20120701 1 0 17 20120326
800000.00 0.037500 360 360 20120501 1 0 18 20121012 800000.00 0.037500 360 360
20121201 1 0 19 20111118 838500.00 0.037500 360 360 20120101 1 0 20 20120511
845000.00 0.035000 360 360 20120701 1 0 21 20121008 841600.00 0.040000 360 360
20121201 1 0 22 20120904 874000.00 0.042500 360 360 20121101 1 0 23 20121031
885000.00 0.042500 360 360 20121201 1 0 24 20121002 968000.00 0.041250 360 360
20121201 1 0 25 20120928 1200000.00 0.042500 360 360 20121101 1 0 26 20120928
3000000.00 0.037500 360 360 20121101 1 0 27 20120926 785000.00 0.028750 360 360
20121101 1 0 28 20120620 731250.00 0.040000 360 360 20120801 1 120 29 20120423
612650.00 0.036250 360 360 20120601 1 0 30 20120503 650000.00 0.033750 360 360
20120701 1 0



 



  33 34 35 36 37 38 39 40 41   Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type ARM Look-back
Days 1 0   473036.83 0.033750 3396.38 20130101 0     2 0   495761.67 0.035000
3574.41 20130101 0     3 0   527761.78 0.036250 3853.94 20130101 0     4 0  
560427.68 0.040000 2683.31 20130101 0     5 0   560912.16 0.041250 2726.15
20130101 0     6 0   560947.31 0.042500 2767.16 20130101 0     7 0   578288.33
0.038750 2727.38 20130101 0     8 0   589573.85 0.041250 2883.67 20130101 0 39
45 9 0   634283.48 0.043750 3175.45 20130101 0     10 0   641640.11 0.033750
4606.94 20130101 0     11 0   663923.32 0.036250 4848.25 20130101 0     12 0  
666414.33 0.035000 3031.05 20130101 0 39 45 13 0   743604.80 0.041250 3634.87
20130101 0 39 45 14 0   746828.10 0.035000 3385.80 20130101 0 39 45 15 0  
749450.16 0.036250 3444.56 20130101 0 39 45 16 0   763882.86 0.037500 3575.72
20130101 0 39 45 17 0   789019.18 0.037500 3704.92 20130101 0 39 45 18 0  
797586.39 0.037500 3704.92 20130101 0     19 0   821770.84 0.037500 3883.22
20130101 0 39 45 20 0   835609.23 0.035000 3794.43 20130101 0 39 45 21 0  
839170.77 0.040000 4017.93 20130101 0     22 0   870374.79 0.042500 4299.55
20130101 0     23 0   882557.10 0.042500 4353.67 20130101 0     24 0   965267.49
0.041250 4691.41 20130101 0     25 0   1195022.59 0.042500 5903.28 20130101 0  
  26 0   2986402.21 0.037500 13893.47 20130101 0     27 0   780861.56 0.028750
3256.91 20130101 0 39 45 28 0   731250.00 0.040000 2437.50 20130101 0 39 45 29 0
  605986.85 0.036250 2794.00 20130101 0 39 45 30 0   318320.87 0.033750 2873.63
20130101 0 39 45



 



  42 43 44 45 46 47 48 49   Gross Margin ARM Round Flag ARM Round Factor Initial
Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) 1                 2                 3                 4  
              5                 6                 7                 8 0.022500 3
0.001250 120 0.050000 0.050000 12 0.020000 9                 10                
11                 12 0.022500 3 0.001250 60 0.050000 0.050000 12 0.020000 13
0.022500 3 0.001250 120 0.050000 0.050000 12 0.020000 14 0.022500 3 0.001250 60
0.050000 0.050000 12 0.020000 15 0.022500 3 0.001250 60 0.050000 0.050000 12
0.020000 16 0.022500 3 0.001250 60 0.050000 0.050000 12 0.020000 17 0.022500 3
0.001250 60 0.050000 0.050000 12 0.020000 18                 19 0.022500 3
0.001250 60 0.050000 0.050000 12 0.020000 20 0.022500 3 0.001250 60 0.050000
0.050000 12 0.020000 21                 22                 23                 24
                25                 26                 27 0.022500 3 0.001250 60
0.050000 0.050000 12 0.020000 28 0.022500 3 0.001250 60 0.050000 0.050000 12
0.020000 29 0.022500 3 0.001250 60 0.050000 0.050000 12 0.020000 30 0.022500 3
0.001250 60 0.050000 0.050000 12 0.020000



 



  50 51 52 53 54 55 56 57   Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period 1                 2                 3                 4                 5
                6                 7                 8 0.020000 0.091250 0.022500
          9                 10                 11                 12 0.020000
0.085000 0.022500           13 0.020000 0.091250 0.022500           14 0.020000
0.085000 0.022500           15 0.020000 0.086250 0.022500           16 0.020000
0.087500 0.022500           17 0.020000 0.087500 0.022500           18          
      19 0.020000 0.087500 0.022500           20 0.020000 0.085000 0.022500    
      21                 22                 23                 24              
  25                 26                 27 0.020000 0.078750 0.022500          
28 0.020000 0.090000 0.022500           29 0.020000 0.086250 0.022500          
30 0.020000 0.083750 0.022500          



 



  58 59 60 61 62 63 64 65   Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment 1                 2                 3                 4                
5                 6                 7                 8                 9      
          10                 11                 12                 13          
      14                 15                 16                 17              
  18                 19                 20                 21                 22
                23                 24                 25                 26    
            27                 28                 29                 30        
       



 



  66 67 68 69 70 71 72 73   Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag 1     0   306 1   0 2     0   291 3   0 3     0   340 4   1 4     0   242 1
  0 5     0   72 1   0 6     0   171 2   0 7     0   335 2   1 8     0   239 2  
0 9     0   359 2   0 10     0   277 2   0 11     0   256 2   1 12     0   503 2
  0 13     0   175 1   0 14     0   284 2   1 15     0   316 1   0 16     0   46
1   1 17     0   521 1   0 18     0   122 2   0 19     0   234 1   1 20     0  
286 3   1 21     0   278 1   0 22     0   489 2   1 23     0   375 2   1 24    
0   517 1   1 25     0   367 1   0 26     0   74 3   0 27     0   322 1   0 28  
  0   199 2   0 29     0   258 1   0 30     0   279 1   0



 



  74 75 76 77 78 79 80 81   Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian 1   0 0.75 0 1       2   12   0 1       3   28 13 5 1       4   5
  5 1       5   3 9.5 0 1       6   3.5 10 0 1       7   20   0 1       8   6.5
  0 1 20121212     9   5   0 1       10   8.5   1.5 1       11   29   20 1      
12   11   0 1 20121212     13   4.25   0 1 20121212     14   8 0 0 1 20121212  
  15   4.75 4.25 0 1 20121212     16   15   0 1 20121212     17   0   0 1
20121212     18   14   0 1       19   2.6 0 7 1 20121212     20   16 15 0 1
20121212     21   13 4.5 0 1       22   5   0 1       23   12 12 10 1       24  
5   4 1       25   21   0 1       26   21.5 18.5 0.75 1       27   3.1 0 2.92 1
      28   0 0 5.25 1 20121212     29   0.8 0 5.17 1 20121212     30   1.6 0 0 1
20121218    



 



  82 83 84 85 86 87 88 89   Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method 1         748       2         784       3         713       4         770
      5         796       6         791       7         790       8         808
786   3 9         720       10         778       11         801       12        
762 766   3 13         755 697   3 14         800 698   3 15         778 771   3
16         788 785   3 17         742 803   3 18         800       19        
701 666   3 20         789 765   3 21         732       22         728       23
        762       24         760       25         787       26         746      
27         809       28         793 791   3 29         788 768   3 30        
807 790   3



 



  90 91 92 93 94 95 96 97 98   VantageScore:
Primary Borrower VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History 1                 000000000000 2                 000000000000
3                 000000000000 4                 000000000000 5                
000000000000 6                 000000000000 7                 000000000000 8    
            000000000000 9                 000000000000 10                
000000000000 11                 000000000000 12                 000000000000 13
                000000000000 14                 000000000000 15                
000000000000 16                 000000000000 17                 000000000000 18
                000000000000 19                 000000000000 20                
000000000000 21                 000000000000 22                 000000000000 23
                000000000000 24                 000000000000 25                
000000000000 26                 000000000000 27                 000000000000 28
                000000000000 29                 000000000000 30                
000000000000



 



  99 100 101 102 103 104 105 106 107   Months Bankruptcy Months Foreclosure
Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator 1     9583.34 12083.33 0.00 0.00 21666.67 21666.67 1 2  
  16666.68 0.00 37595.06 0.00 16666.68 54261.74 1 3     14443.67 3375.00 0.00
0.00 17818.67 17818.67 1 4     14583.27 0.00 0.00 0.00 14583.27 14583.27 1 5    
12500.00 8626.80 0.00 0.00 21126.80 21126.80 1 6     19166.66 7271.55 0.00 0.00
26438.21 26438.21 1 7     28767.75 0.00 0.00 0.00 28767.75 28767.75 1 8    
24500.67   0.00   24500.67 24500.67 1 9     13820.00 0.00 0.00 0.00 13820.00
13820.00 1 10     26608.50 0.00 0.00 0.00 26608.50 26608.50 1 11     116173.15  
0.00   116173.15 116173.15 1 12     18744.24   15521.88   18744.24 34266.12 1 13
    14445.76   10159.25   14445.76 24605.01 1 14     65354.00 0.00 0.00 0.00
65354.00 65354.00 1 15     17660.83 2348.42 0.00 0.00 20009.25 20009.25 1 16    
53884.00   0.00   53884.00 53884.00 1 17     30416.66 0.00 0.00 0.00 30416.66
30416.66 1 18     1948.45   15200.00   1948.45 17148.45 1 19     28277.00 0.00
-1381.00 -683.00 28277.00 26213.00 1 20     50000.00 0.00 0.00 0.00 50000.00
50000.00 1 21     27562.91 0.00 0.00 0.00 27562.91 27562.91 1 22     37142.00  
0.00   37142.00 37142.00 1 23     5193.33 2098.50 4708.91 0.00 7291.83 12000.74
1 24     20420.08   0.00   20420.08 20420.08 1 25     9370.50 0.00 5321.61 0.00
9370.50 14692.11 1 26     295781.58 0.00 0.00 0.00 295781.58 295781.58 1 27    
20333.92 0.00 8246.00 0.00 20333.92 28579.92 1 28     0.00 0.00 22028.70 1067.10
0.00 23095.80 1 29     16512.00 0.00 0.00 0.00 16512.00 16512.00 1 30    
30667.00 0.00 0.00 0.00 30667.00 30667.00 1



 



  108 109 110 111 112 113 114 115 116 117   Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate 1 5   3   4   32587.07 5475.60
0.252720   2 5   3   4   1573146.26 12578.63 0.231814   3 5   3   4   139301.33
7264.05 0.407665   4 5   3   4   90133.31 4695.43 0.321974   5 5   3   4  
259342.03 7554.12 0.357561   6 5   3   4   257115.82 8984.31 0.339823   7 5   3
  4   896903.99 6159.43 0.214109   8 5   3   4   308409.48 8979.50 0.366500   9
5   3   4   180341.66 4893.54 0.354091   10 5   3   4   163487.07 11287.46
0.424205   11 5   3   4   446229.95 15513.76 0.133540   12 5   3   4   476309.46
6241.37 0.182144   13 5   3   4   54106.65 5985.34 0.243257   14 4   3   4  
256386.35 10750.73 0.164500   15 5   3   4   404695.87 8455.87 0.422598   16 5  
3   4   1178369.98 13955.96 0.259000   17 5   3   4   124194.90 5997.31 0.197172
  18 5   3   4   47273.30 7519.77 0.438510   19 5   3   4   44780.13 10278.12
0.392100   20 5   3   4   404016.96 16830.00 0.336600   21 5   3   4   179740.29
10593.39 0.384335   22 5   3   4   165849.82 14275.79 0.384357   23 5   3   4  
68855.89 5343.70 0.445281   24 5   3   4   84318.44 9057.08 0.443538   25 5   3
  4   402284.89 7473.27 0.508659   26 5   3   4   1196206.44 30257.27 0.102296  
27 5   3   4   139193.50 8297.27 0.290318   28 5   3   4   4323971.43 7849.48
0.339866   29 5   3   4   219443.23 4932.56 0.298726   30 5   3   4   109494.57
6024.96 0.196464  



 



  118 119 120 121 122 123 124 125 126 127   Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City State Postal Code Property Type Occupancy Sales Price Original
Appraised
Property Value Original Property
Valuation Type 1   100.000000 DALLAS TX 75206 1 1 599000.00 603000.00 3 2  
100.000000 SANTA FE NM 87506 7 2 1025000.00 1075000.00 3 3     RENO NV 89511 7 1
  820000.00 3 4     SPRING TX 77382 1 1   733500.00 3 5   100.000000 PHOENIX AZ
85050 7 1 750000.00 750000.00 3 6   100.000000 MILTON DE 19968 1 2 750000.00
765000.00 3 7   100.000000 PHOENIX AZ 85048 7 1 725000.00 725000.00 3 8  
100.000000 WATERSOUND FL 32413 3 2 995000.00 996000.00 3 9   100.000000
MARYSVILLE WA 98271 1 1 795000.00 800000.00 3 10     TERRELL HILLS TX 78209 1 1
  1300000.00 3 11     AUSTIN TX 78746 7 1   1900000.00 3 12   100.000000
SCOTTSDALE AZ 85258 1 1 900000.00 1050000.00 3 13   100.000000 NAPLES FL 34109 7
1 938900.00 940000.00 3 14   100.000000 PANAMA CITY BEACH FL 32413 7 2
1160000.00 1160000.00 3 15   100.000000 BELLAIRE TX 77401 1 1 1079000.00
1100000.00 3 16   100.000000 SANTA ROSA BEACH FL 32459 7 2 1103000.00 1252000.00
3 17   100.000000 PONTE VEDRA BEACH FL 32082 1 1 1390000.00 1450000.00 3 18  
86.142300 GLENELG MD 21737 7 1 1000000.00 1001000.00 3 19     OXFORD MS 38655 1
1   1315000.00 3 20   100.000000 AUSTIN TX 78703 1 1 1300000.00 1340000.00 3 21
  100.000000 HIGHLAND PARK TX 75205 1 1 1052050.00 1115000.00 3 22   100.000000
DANVILLE CA 94506 7 1 1099000.00 1100000.00 3 23     Yorba Linda CA 92886 1 1  
1160000.00 3 24     San Ramon CA 94583 1 1   1212000.00 3 25   100.000000
BOULDER CO 80302 1 1 1600000.00 1600000.00 3 26     FAIRFIELD CT 06824 1 1  
4800000.00 3 27     Paradise Valley AZ 85253 1 1   1730000.00 3 28     Addison
TX 75254 1 1   1031000.00 3 29     Dallas TX 75225 1 1   1119000.00 3 30  
100.000000 Dallas TX 75209 1 1 985000.00 995000.00 3



 



  128 129 130 131 132 133   Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date 1 20120815           2 20120924           3 20120703           4 20120924  
        5 20120911           6 20120823           7 20120919           8
20120517           9 20120926           10 20120727           11 20120821      
    12 20120216           13 20120608           14 20120509           15
20120621           16 20120427           17 20120218           18 20120924      
    19 20111024           20 20120430           21 20121001           22
20120730           23 20121019           24 20120906           25 20120824      
    26 20120810           27 20120828           28 20120531           29
20120411           30 20120418          



 



  134 135 136 137 138 139 140 141   Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent MI: Lender or
Borrower Paid? 1     0.800000 0.800000 0 0 0   2     0.487800 0.487800 0 0 0   3
    0.651800 0.651800 0 0 0   4     0.766200 0.766200 0 0 0   5     0.750000
0.750000 0 0 0   6     0.750000 0.750000 0 0 0   7     0.800000 0.800000 0 0 0  
8     0.597900 0.597900 0 0 0   9     0.800000 0.800000 0 0 0   10     0.500000
0.500000 0 0 0   11     0.353800 0.353800 0 0 0   12     0.750000 0.750000 0 0 0
  13     0.798800 0.798800 0 0 0   14     0.650000 0.650000 0 0 0   15    
0.700000 0.700000 0 0 0   16     0.700000 0.700000 0 0 0   17     0.575500
0.575500 0 0 0   18     0.800000 0.800000 0 0 0   19     0.637600 0.637600 0 0 0
  20     0.650000 0.650000 0 0 0   21     0.799900 0.799900 0 0 0   22    
0.795200 0.795200 0 0 0   23     0.762900 0.762900 0 0 0   24     0.798600
0.798600 0 0 0   25     0.750000 0.750000 0 0 0   26     0.625000 0.625000 0 0 0
  27     0.598200 0.453700 0 0 0   28     0.709200 0.709200 0 0 0   29    
0.547400 0.547400 0 0 0   30     0.659800 0.659800 0 0 0  



 



  142 143 144 145 146 147 148 149 150   Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate 1                   2                   3                  
4                   5                   6                   7                  
8                   9                   10                   11                
  12                   13                   14                   15            
      16                   17                   18                   19        
          20                   21                   22                   23    
              24                   25                   26                   27
                  28                   29                   30                  



 



  151 152 153 154 155 156 157 158   Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications 1                 2                 3                 4          
      5                 6                 7                 8                 9
                10                 11                 12                 13    
            14                 15                 16                 17        
        18                 19                 20                 21            
    22                 23                 24                 25                
26                 27                 28                 29                 30  
             



 



  159 160 161 162 163 164   Cash To/From Brrw at Closing Brrw - Yrs at in
Industry CoBrrw - Yrs at in Industry Junior Mortgage Drawn Amount Maturity Date
Primary Borrower Wage Income (Salary) 1   10 10 0 20271001 9583.34 2   15   0
20271101 16666.68 3   28 13 0 20271001 14443.67 4   13   0 20421101 14583.27 5  
12 9.5 0 20421101 12500 6   17 15 0 20421101 19166.66 7   20   0 20421101
28767.75 8   29   0 20420701 24500.67 9   25   0 20421101 13820 10   13   0
20271001 26608.5 11   29   0 20271001 116173.15 12   11   0 20420501 18744.24 13
  25   0 20420701 14445.76 14   30 0 0 20420701 65354 15   12 10 0 20420801
17660.83 16   30   0 20420601 53884 17   20   0 20420401 30416.66 18   14   0
20421101 1948.45 19   25 0 0 20411201 28277 20   29 23 0 20420601 50000 21   14
16 0 20421101 27562.91 22   5   0 20421001 37142 23   12 12 0 20421101 5193.33
24   5   0 20421101 20420.08 25   21   0 20421001 9370.5 26   21.5 18.5 0
20421001 295781.58 27   20 0 250000 20421001 20333.92 28   0 0 0 20420701 0 29  
0.8 0 0 20420501 16512 30   17 0 0 20420601 30667



 



  165 166 167 168 169 170 171 172   Primary Borrower Wage Income (Bonus) Primary
Borrower Wage Income (Commission) Co-Borrower Wage Income (Salary) Co-Borrower
Wage Income (Bonus) Co-Borrower Wage Income (Commission) Originator Doc Code RWT
Income Verification RWT Asset Verification 1 0 0 12083.33 0 0 Full Two Years Two
Months 2 0 37595.06 0 0 0 Full Two Years Two Months 3 0 0 3375 0 0 Full Two
Years Two Months 4 0 0 0 0 0 Full Two Years Two Months 5 0 0 8626.8 0 0 Full Two
Years Two Months 6 0 0 7271.55 0 0 Full Two Years Two Months 7 0 0 0 0 0 Full
Two Years Two Months 8 0 0       Full Two Years Two Months 9 0 0 0 0 0 Full Two
Years Two Months 10 0 0 0 0 0 Full Two Years Two Months 11 0 0 0 0 0 Full Two
Years Two Months 12 15521.88 0       Full Two Years Two Months 13 10159.25 0 0 0
0 Full Two Years Two Months 14 0 0 0 0 0 Full Two Years Two Months 15 0 0
2348.42 0 0 Full Two Years Two Months 16 0 0       Full Two Years Two Months 17
0 0 0 0 0 Full Two Years Two Months 18 0 15200 0 0 0 Full Two Years Two Months
19 0 0 0 0 0 Full Two Years Two Months 20 0 0 0 0 0 Full Two Years Two Months 21
0 0 0 0 0 Full Two Years Two Months 22 0 0 0 0 0 Full Two Years Two Months 23 0
0 2098.5 0 0 Full Two Years Two Months 24 0 0 0 0 0 Full Two Years Two Months 25
0 0 0 0 0 Full Two Years Two Months 26 0 0 0 0 0 Full Two Years Two Months 27
8246 0 0 0 0 Full Two Years Two Months 28 0 0 0 0 0 Full Two Years Two Months 29
0 0 0 0 0 Full Two Years Two Months 30 0 0 0 0 0 Full Two Years Two Months



 



 

 

 



ASF RMBS DISCLOSURE PACKAGE

  







Field
Number
Field Name
Field Description
Type of
Field
Data Type
Sample Data
Format
When
Applicable?
Valid Values
Proposed
Unique
Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
 
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Scheduled Loan Amount
Mortgage loan scheduled principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Scheduled Interest Paid
Through Date
 
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
   
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type
• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.
• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
 
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard
2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of residential properties owned by the borrower that currently secure
mortgage loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
 
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
 
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
 
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
 
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income— which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
> 0
UNK = Unknown
   
144
Updated DTI
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year — YYYY Format). Required
only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 



 

 

 

ATTACHMENT 1B

 

MORTGAGE LOAN SCHEDULE

   

14

 

 

ATTACHMENT 2A

 

SALE AGREEMENT

   

15

 

 

ATTACHMENT 2B

 

PURCHASE AGREEMENT

  

16

 

